     Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 1 of 33 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

ANDREW B. MELNICK, individually,               )
and on behalf of all others similarly          )
situated,                                      )
                                               )
      Plaintiff,                               )     Case No.
                                               )
BETFAIR INTERACTIVE US, LLC,                   )
d/b/a FANDUEL SPORTSBOOK,                      )
an Illinois limited liability company,         )      PLAINTIFF DEMANDS
                                               )      TRIAL BY JURY
      Defendant.                               )


                           CLASS ACTION COMPLAINT

      Plaintiff, ANDREW B. MELNICK, individually, and on behalf of all others

similarly situated, by and through his undersigned attorneys, based upon personal

knowledge with respect to himself, on information and belief derived from

investigation of counsel, and review of public documents as to all other matters,

complains against Defendant, BETFAIR INTERACTIVE US, LLC, d/b/a FanDuel

Sportsbook (“FanDuel”), as follows:

                                      Introduction

    1. This case involves an unlawful pattern and practice of unfair and deceptive

       trade practices on the part of FanDuel, an on-line sports gaming platform with

       a membership, upon information and belief, in excess of 6,000,000 people,

       spanning across (10) ten states, of providing materially false and misleading

       information to customers while making wagers on live sporting events via its

       digital platform.



                                           1
 Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 2 of 33 PageID #:2




2. More specifically, while purporting to provide its customers with real-time,

   live sports game data, FanDuel regularly understates the time remaining in

   a given live sporting event in order to induce its customers to make wagers

   that they are more likely to lose, and/or that are riskier, than if they were

   being provided accurate, real-time information in connection with their live

   wagering.

3. Plaintiff seeks both damages for himself, as well as the Multi-State Class and,

   alternatively, for the State-Wide Classes or sub-classes, and an order

   enjoining the further operation of the FanDuel platform until its app (the

   “App”) as represented, accurately reflects the time remaining in a given live

   sporting event.

                                The Parties

4. Plaintiff, ANDREW B. MELNICK (“Melnick”), is an individual and citizen of

   the State of Illinois residing at 906 Oxford Road, Deerfield, Illinois 60015.

   Melnick is a customer/member of FanDuel.

5. On March 2, 2021, Melnick attempted to contact customer service of FanDuel

   via telephone to notify FanDuel of the unfair and deceptive acts and practices

   alleged herein and attempted to obtain a full refund; all to no avail.

6. By written correspondence dated March 2, 2021, Melnick exercised his right

   to opt-out of the paragraph of the “Terms of Use” of FanDuel otherwise

   purportedly requiring arbitration of disputes and a Class Action Waiver

   (“Terms and Conditions”). See Terms of Use at Paragraph 15.6. (A true and




                                      2
 Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 3 of 33 PageID #:3




   correct copy of Melnick’s correspondence dated March 2, 2021, and the Terms

   of Use of FanDuel are attached hereto as Exhibits “A” and “B”, respectively,

   and made a part hereof.).

7. While the Terms of Use, at Paragraph 15.7 contain a forum selection clause

   for courts located in New York and a choice law provision for the application

   of New York law, there are public interest factors which strongly outweigh the

   enforcement of that provision and the State of New York has little or no

   connection to this dispute.

8. Defendant, FanDuel, is a limited liability company organized and existing

   under the laws of the State of Illinois, with its place of business located at

   6701 Center Drive West, Suite 800, Los Angeles, California 90045.

9. FanDuel has been operating its sports-betting platform since approximately

   July 2020. (the “relevant period”).

10. FanDuel’s two managers are Samuel Levin and John Hindman, both with

   offices located at 6701 Center Drive West, Suite 800, Los Angeles, California

   90045.

11. Plaintiff is currently unaware of the identities of those holding membership

   interests in FanDuel as that information is not publicly available.

12. FanDuel is a gaming company that offers sportsbook, daily fantasy sports,

   online casino and online horse race betting products through its free

   downloadable app, and has been offering the same in ten (10) states since

   approximately July 2020.




                                         3
 Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 4 of 33 PageID #:4




13. FanDuel accepts bets in the States of Illinois, New Jersey, Pennsylvania, West

   Virginia, Indiana, Iowa, Colorado, Tennessee, Virginia and Michigan through

   the FanDuel online sportsbook and betting app that represents the evolution

   of daily fantasy sports sites into full-on sports and live wagering. The FanDuel

   app is available for download on the iPhone smartphone, iPad Touch handheld

   computer, the iPad tablet computer and android operating systems via iTunes

   App Store and Google Play store. FanDuel does not offer on-line sports

   wagering to citizens or residents of the State of New York.

14. FanDuel permits its members to make a number of types of wagers on its

   platform including, but not limited, to “Totals” or what are referred to as

   “Unders” and “Overs” on a live basis; while the sporting event is underway.

                                Jurisdiction and Venue

15. This Court has subject matter jurisdiction pursuant to the Class Action

   Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d). The amount in

   controversy exceeds $5,000,000.00 exclusive of interest and costs, there are

   more than 100 putative class members and minimal diversity exists because

   many putative class members are, upon information and belief, citizens of

   different states than FanDuel.

16. This Court has personal jurisdiction over FanDuel because it is authorized to

   and regularly conducts business in the State of Illinois.




                                      4
 Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 5 of 33 PageID #:5




17. Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because FanDuel

   resides in this District and a substantial part of the events or omissions giving

   rise to Plaintiff’s claims occurred in this District.



                                Facts Specific to Plaintiff

18. On or about February 26, 2021, Plaintiff downloaded the app for FanDuel on

   his cellular android smartphone from the Google Play store.

19. On or about February 26, 2021, Plaintiff deposited $100.00US into his account

   on FanDuel for the purpose of making wagers on the FanDuel platform; which

   monies were immediately available for wagering on live sporting events via

   the App.

20. On February 28, 2021, Plaintiff began placing wagers on the FanDuel

   platform focusing on men’s NCAA college basketball where, after the start of

   the sporting event, he made live wagers on the “Unders.”

21. The “Totals” or “Over/Under” bet is a wager in which a sportsbook will predict

   a number in a given game (usually the combined score of the two teams), and

   the bettor’s wager that the actual number in the game will be either higher or

   lower than the number.

22. The betting platform on FanDuel purports to display on the customer’s

   smartphone, via the App, the time elapsed, score and the odds of a given wager

   in a given sporting event on a real-time basis.




                                        5
 Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 6 of 33 PageID #:6




23. By way of example, below are photographs of two (2) screen shots from the

   FanDuel platform of the New Orleans v. Incarnate Word NCAA men’s college

   basketball game taken on March 1, 2021, the first at 8:52 p.m., and the second

   a minute later at 8:53 p.m. The first shows six (6) minutes remaining in the

   second half of the game and the second shows eight (8) minutes remaining in

   the second half of the same game when wagers were still being accepted on

   the “Overs” and “Unders”:




                                     6
Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 7 of 33 PageID #:7




                                   7
Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 8 of 33 PageID #:8




                                   8
 Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 9 of 33 PageID #:9




24. Based upon the information provided on the FanDuel platform, on February

   28, 2021, Melnick made a number of wagers on the “Totals” or “Unders”

   betting that the combined score or Total of the two (2) competing men’s college

   NCAA basketball teams would be less than a given number. (the “Wagers”).

25. Plaintiff made all of the Wagers after the sporting events had begun and, in

   many cases, based upon false reporting by FanDuel of the elapsed time and,

   in some cases, the then scores of the live sporting events.

26. The accuracy of the real-time information provided by FanDuel on its platform

   and displayed at the time Plaintiff placed his live wagers was critical to the

   determination of the risk and reward associated with a given wager and

   whether to place his bet on the “Over” or the “Under” option.

27. After placing a number of the live Wagers, made after the start of the

   particular sporting events, and losing over $50US, Plaintiff discovered that

   the purportedly real-time information provided to him by FanDuel on the

   FanDuel platform was repeatedly false and materially so.

28. For example, Plaintiff discovered that the time elapsed in sporting events, in

   particular men’s NCAA college basketball, is frequently materially

   understated on the real-time display on the FanDuel platform in a range of 5

   to 35 percent less than the actual time remaining in the sporting event,




                                      9
Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 10 of 33 PageID #:10




   making the Wagers on the “Under” during the game appear to be a far better

   bet than they otherwise actually are.

29. Similarly, in some instances, the score reported on the FanDuel platform was

   inaccurate and materially different from the actual score in relation to the

   time shown left in the game at the moment when Plaintiff placed the Wagers.

30. As a result of the above-mentioned deceptive, dishonest and unfair pattern

   and practices of FanDuel, Plaintiff and, upon information and belief,

   hundreds of thousands of other members of FanDuel, have lost millions of

   dollars in wagers as a proximate result of the same - as well as having paid

   fees to FanDuel for the privilege of placing their wagers.

31. More specifically, Plaintiff and the Class have been damaged as a result of

   this pattern and practice as they have made and lost wagers that they would

   not have made had they known the actual time remaining in the given

   sporting event or, in the alternative, they would have, instead, wagered on the

   “Over” and won that wager, rather than losing a wager placed on the “Under.”

32. For this deceptive, dishonest and unfair pattern and practice, Plaintiff seeks

   recovery on his behalf and on behalf of the thousands of similarly situated

   class members in the ten (10) states where the membership of FanDuel

   resides and places their wagers.

33. The App, which includes a geostationary device, requires that the members of

   FanDuel place a wager while located in the state where they are registered

   and reside. Thus, for example, an Illinois resident who placed a wager on a




                                      10
Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 11 of 33 PageID #:11




   given day - a time-record that is kept on the FanDuel platform App - would

   necessarily have been located in the State of Illinois when he or she placed

   their wager.

                                Class Action Allegations

34. Pursuant to the provisions of Rules 23(a), (b)(2), and (b)(3) of the Federal

   Rules of Civil Procedure, Plaintiff brings this action on behalf of himself and

   the following Multi-State Class and, alternatively, State-Wide Classes or

   sub-classes (collectively, “Class”):

  Multi-State Class:

     a. All persons who placed a wager during the relevant period on an

         “Under” on a live sporting event on the FanDuel platform and App

         after the beginning of the sporting event and who reside in one of the

         following states: Illinois, New Jersey, Pennsylvania, West Virginia,

         Indiana, Iowa, Colorado, Tennessee, Virginia and Michigan.

     b. Plaintiff also, in the alternative, brings this action on behalf of the

         following State-Wide Classes or sub-classes:

     Illinois Class: All persons who placed a wager during the relevant period on

  an “Under” on a live sporting event on the FanDuel platform and App after the

  beginning of a sporting event and reside in the State of Illinois.

     New Jersey Class: All persons who placed a wager during the relevant

  period on an “Under” on a live sporting event on the FanDuel platform and




                                          11
Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 12 of 33 PageID #:12




  App after the beginning of a sporting event and reside in the State of New

  Jersey.

    Pennsylvania Class: All persons who placed a wager during the relevant

  period on an “Under” on a live sporting event on the FanDuel platform and

  App after the beginning of a sporting event and reside in the State of

  Pennsylvania.

    West Virginia Class: All persons who placed a wager during the relevant

  period on an “Under” on a live sporting event on the FanDuel platform and

  App after the beginning of a sporting event and reside in the State of West

  Virginia.

    Indiana Class: All persons who placed a wager during the relevant period on

  an “Under” on a live sporting event on the FanDuel platform and App after the

  beginning of a sporting event and reside in the State of Indiana.

    Iowa Class: All persons who placed a wager during the relevant period on an

  “Under” on a live sporting event on the FanDuel platform and App after the

  beginning of a sporting event and reside in the State of Iowa.

    Colorado Class: All persons who placed a wager during the relevant period

  on an “Under” on a live sporting event on the FanDuel platform and App

  after the beginning of a sporting event and reside in the State of Colorado.

    Tennessee Class: All persons who placed a wager during the relevant

  period on an “Under” on a live sporting event on the FanDuel platform and




                                     12
Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 13 of 33 PageID #:13




  App after the beginning of a sporting event and reside in the State of

  Tennessee.

     Virginia Class: All persons who placed a wager during the relevant period

  on an “Under” on a live sporting event on the FanDuel platform and App

  after the beginning of a sporting event and reside in the State of Virginia.

     Michigan Class: All persons who placed a wager during the relevant

  period on and “Under” on a live sporting event on the FanDuel platform and

  App after the beginning of a sporting event and reside in the State of

  Michigan.

35. Excluded from the Class are FanDuel and its officers, directors, legal

   representatives, successors, subsidiaries, and their assigns and any judicial

   officer presiding over this matter, members of their immediate family,

   members of their judicial staff, and any judge sitting in the presiding court

   who may hear an appeal of any judgment entered.

36. Certification of Plaintiff’s claims for class-wide treatment is appropriate

   because Plaintiff can prove the elements of his claim on a class-wide basis

   using the same evidence as would be used to prove those elements in

   individual actions asserting the same claims.

37. This action has been brought and may be properly maintained on behalf of the

   Multi-State Class and/or State-Wide Classes proposed hereunder under Rule

   23 of the Federal Rules of Civil Procedure and satisfies the numerosity,




                                     13
Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 14 of 33 PageID #:14




   commonality, typicality, adequacy and predominance, and superiority

   requirements of its provisions.

38. Plaintiff reserves the right to amend the Multi-State Class and State-Wide

   Classes definitions based upon information learned through discovery.

39. Numerosity. Fed. R. Civ. P. 23(a)(1). Consistent with Rule 23(a)(1), the

   members of the Class are so numerous and geographically dispersed that

   the joinder of all members is impractical. While the exact number of class

   members is unknown to Plaintiff at this time, there are purported to be over

   6,000,000 members of the FanDuel platform and App, and members of

   the Class can be readily identified through FanDuel’s records.

40. Commonality and Predominance. Fed. R. Civ. P. 23(a)(2) and (b)(3). This

   action involves common questions of law and fact that predominate over any

   questions affecting individual Class members. The common questions

   include, but are not limited to:

     a. Whether FanDuel engaged in the conduct alleged herein;

     b. Whether the conduct engaged in by FanDuel was unfair or deceptive;

     c. Whether FanDuel violated the Illinois Consumer Fraud and Deceptive

        Trade Practices Act, 815 ILCS 505, et seq., with respect to citizens of

        the State of Illinois;

     d. Whether FanDuel violated the New Jersey Consumer Fraud Act, 56:8-

        1, et seq., with respect to citizens of the State of New Jersey;




                                      14
Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 15 of 33 PageID #:15




     e. Whether FanDuel violated the Pennsylvania Unfair Trade Practices

        and Consumer Protection Law, 73 P.S. §§ 201-1, et seq., with respect to

        citizens of the State of Pennsylvania;

     f. Whether FanDuel violated the West Virginia Consumer Protection Act,

        Article 6, § 46A-6-101, et seq., with respect to citizens of the State of

        West Virginia;

     g. Whether FanDuel violated the Indiana Unfair and Deceptive Acts and

        Practices Act, § 24-5-0, et seq., with respect to citizens of the State of

        Indiana;

     h. Whether FanDuel violated the Iowa Consumer Fraud Act, Iowa Code §

        714.16, et seq., with respect to citizens of the State of Iowa;

     i. Whether FanDuel violated the Colorado Consumer Protection Act, 6-1-

        101, et seq., with respect to citizens of the State of Colorado;

     j. Whether FanDuel violated the Tennessee Consumer Protection Act, §

        47-18-101, et seq., with respect to citizens of the State of Tennessee;

     k. Whether FanDuel violated the Virginia Consumer Protection Act of

        1977, § 59.1-196, et seq., with respect to citizens of the State of

        Virginia;

     l. Whether FanDuel violated the Michigan Consumer Protection Act, §

        445.901, et seq., with respect to citizens of the State of Michigan;

     m. Whether FanDuel breached its contract with Plaintiff and the Class;




                                      15
    Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 16 of 33 PageID #:16




          n. Whether FanDuel has been unjustly enriched under applicable state

             laws;

          o. Whether FanDuel should be required to disgorge all profits; and

          p. Whether FanDuel should be enjoined from the further operation of its

             betting platform and App until it repairs its platform such that it

             performs in a fair fashion and consistent with its promise of providing

             accurate real-time data for its members.


41. Each of the consumer fraud statutes from the ten (10) states where FanDuel

operates its sports wagering platform, as alleged, generally prohibit deceptive or

unfair acts or practices in the course of a trade or business, and grant the consumer

standing to assert claims thereunder.


42. Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of other Class

members’ claims because Plaintiff and the Class members were subjected to the

same alleged unlawful conduct and damaged in the same way, i.e., they all lost

money to FanDuel as a result of the inaccurate real-time information provided to

them while making live wagers on the FanDuel platform and using its App; conduct

which is considered an unfair and deceptive act and practice; and/or against the

consumer protection laws of the ten (10) states wherein FanDuel currently operates

its sports betting platform.

43. Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4), Plaintiff, and

his counsel, will fairly and adequately represent the Class a n d h a v e the best

interests of the members of the Class in mind. Plaintiff a n d h i s c o u n s e l a r e


                                           16
    Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 17 of 33 PageID #:17




n o t a w a r e o f any conflicts of interest with the Class. Plaintiff’s counsel are

also competent and experienced in litigating federal and state court class action

litigation, including experience in consumer protection claims. Plaintiff and his

counsel intend to vigorously prosecute this case in the best interest of the class.


44. Superiority. Fed. R. Civ. P. 23(b)(3). A class action is superior to other available

methods for the fair and efficient adjudication of these claims because individual

joinder of the claims of all members of the Class is impracticable. Many members of

the Class are, or may be, without the financial resources necessary to pursue this

matter, and even if some could afford to litigate claims separately, such a result

would be unduly burdensome to the courts in which the individualized cases would

proceed. Individual litigation increases the time and expense of resolving a common

dispute concerning FanDuel’s actions toward an entire group of individuals.

Class action procedures allow for far fewer management difficulties in matters of

this type and provide the unique benefits of unitary adjudication, economies of scale,

and comprehensive supervision over the entire controversy by a single judge in a

single court.


45. The Class may be certified pursuant to Rule 23(b)(2) of the Federal Rules of Civil

Procedure because, inter alia, FanDuel acted on grounds generally applicable to

the Class, thereby making final injunctive relief and corresponding compensatory

relief appropriate with respect to the claims raised by the Class.


46. The Class may also be certified pursuant to Rule 23(b)(3) of the Federal Rules




                                           17
    Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 18 of 33 PageID #:18




of Civil Procedure because questions of law and fact common to members of the

Class will predominate over questions affecting individual members, and a class

action is superior to other methods for fairly and efficiently adjudicating the

controversy and causes of action described in this Class Action Complaint.

                                      COUNT I

   Violations of the Illinois Consumer Fraud and Deceptive Trade Practices Act
                               815 ILCS 505, et seq. (“ICFA”).


47. Plaintiff repeats and realleges Paragraphs 1 through 46 above as Paragraph 47

of Count I.

48. Plaintiff brings this claim on his own behalf and on behalf of the Multi-State

Class and the Illinois Class for a violation of the Illinois Consumer Fraud and

Deceptive Trade Practices Act, 815 ILCS 505, et seq. (“ICFA”).

49. The ICFA prohibits unfair or deceptive conduct in the course of a trade or

business.

50. The terms “unfair” and “deceptive” as used in the ICFA are disjunctive, not

conjunctive. In other words, a practice may violate the prohibition against unfairness

while not violating the prohibition against deception, and vise-versa.

51. At all relevant times, FanDuel violated the ICFA by knowingly providing data to

its membership regarding the time remaining in the given live sporting event,

purportedly real-time based, that was materially false, understated and/or

misleading.

52. FanDuel’s’ practice was a deceptive practice.




                                         18
    Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 19 of 33 PageID #:19




53. FanDuel’s pattern and practice was unfair.

54. FanDuel’s pattern and practice was violative of the public policy of the State of

Illinois.

55. FanDuel’s practice was deceptive and an unfair practice, and violative of the

ICFA.

56. Plaintiff and the Class have been damaged as a direct and proximate result of

this pattern and practice as they have made and lost wagers they would not have

made had they known the truthful, actual time remaining in the given live sporting

event or, in the alternative, they would have wagered on the “Over” and won the

wager, rather than making and losing the “Under” wager.




                                      COUNT II

            Violations of the New Jersey Consumer Fraud Act, 56:8-1, et seq.

57. Plaintiff repeats and realleges Paragraphs 1 through 46 above as Paragraph 57

of Count II.

58. Plaintiff brings this claim on his own behalf and on behalf of the Multi-State Class

and the New Jersey Class for a violation of the New Jersey Consumer Fraud Act,

56:8-1, et seq.(“NJCFA”).

59. The NJCFA prohibits unfair or deceptive conduct in the course of a trade or

business.




                                          19
    Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 20 of 33 PageID #:20




60. At all relevant times, FanDuel violated the NJCFA by knowingly providing data

to its membership about the time remaining in a given live sporting event,

purportedly real-time based, that was materially false, understated and/or

misleading.

61. FanDuel’s’ practice was a deceptive practice.

62. FanDuel’s pattern and practice was unfair.

63. FanDuel’s pattern and practice was violative of the public policy of the State of

New Jersey.

64. FanDuel’s practice was deceptive and an unfair practice, and violative of the

NJCFA.

65. Plaintiff and the Class have been damaged as a direct and proximate result of

this pattern and practice as they have made and lost wagers they would not have

made had they known the truthful, actual time remaining in the given live sporting

event or, in the alternative, they would have wagered on the “Over” and won the

wager rather than making and losing the “Under” wager.

                                         COUNT III

  Violations of the Pennsylvania Unfair Trade Practices and Consumer Protection
                            Law, 73 P.S. § 201-1, et seq.


66. Plaintiff repeats and realleges Paragraphs 1 through 46 above as Paragraph 66

of Count III.




                                          20
    Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 21 of 33 PageID #:21




67. Plaintiff brings this claim on his own behalf and on behalf of the Multi-State Class

and the Pennsylvania Class for a violation of the Pennsylvania Unfair Trade

Practices Act and Consumer Protection Laws, 73 P.S. § 201-1, et seq. (“PCPL”).

68. The PCPL prohibits unfair or deceptive conduct in the course of a trade or

business.

69. At all relevant times, FanDuel violated the PCPL by knowingly providing data to

its membership regarding the time remaining in a given live sporting event,

purportedly real-time based, that was materially false, understated and/or

misleading.

70. FanDuel’s’ practice was a deceptive practice.

71. FanDuel’s pattern and practice was unfair.

72. FanDuel’s pattern and practice was violative of the public policy of the State of

Pennsylvania.

73. FanDuel’s practice was a deceptive and an unfair practice, and violative of the

PCPL.

74. Plaintiff and the Class have been damaged as a direct and proximate result of

this pattern and practice as they have made and lost wagers they would not have

made had they known the actual time remaining in the given live sporting event or,

in the alternative, they would have wagered on the “Over” and won the wager rather

than making and losing the “Under” wager.




                                          21
    Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 22 of 33 PageID #:22




                                      COUNT IV

               Violations of the West Virginia Consumer Protection Act
                              Article 6, § 46A-6-101, et seq.


75. Plaintiff repeats and realleges Paragraphs 1 through 46 above as Paragraph 75

of Count IV.

76. Plaintiff brings this claim on his own behalf and on behalf of the Multi-State Class

and the West Virginia Class for a violation of the West Virginia Consumer Protection

Act, Article 6, § 46A-6-101, et seq. (“WVCPA”).

77. The WVCPA prohibits unfair or deceptive conduct in the course of a trade or

business.

78. At all relevant times, FanDuel violated the WVCPA by knowingly providing data

to its membership regarding the time remaining in a given live sporting event,

purportedly real-time based, that was materially false, understated and/or

misleading.

79. FanDuel’s’ practice was a deceptive practice.

80. FanDuel’s pattern and practice was unfair.

81. FanDuel’s pattern and practice was violative of the public policy of the State of

West Virginia.

82. FanDuel’s practice was a deceptive and an unfair practice, and violative of the

WVCPA.

83. Plaintiff and the Class have been damaged as a direct and proximate result of

this pattern and practice as they have made and lost wagers they would not have




                                          22
    Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 23 of 33 PageID #:23




made had they known the truthful, actual time remaining in the given live sporting

event or, in the alternative, they would have wagered on the “Over” and won the

wager rather than making and losing the “Under” wager.


                                      COUNT V

  Violations of the Indiana Unfair and Deceptive Acts and Practices Act, § 24-5-0


84. Plaintiff repeats and realleges Paragraphs 1 through 46 above as Paragraph 84

of Count V.

85. Plaintiff brings this claim on his own behalf and on behalf of the Multi-State Class

and Indiana Class for violation of the Indiana Unfair and Deceptive Acts and

Practices Act, § 24-5-0, et seq. (“IUDA”).

86. The IUDA prohibits unfair or deceptive conduct in the course of a trade or

business.

87. At all relevant times, FanDuel violated the IUDA by knowingly providing data to

its membership regarding the time remaining in a given live sporting event,

purportedly real-time based, that was materially false, understated and/or

misleading.

88. FanDuel’s’ practice was a deceptive practice.

89. FanDuel’s pattern and practice was unfair.

90. FanDuel’s pattern and practice was violative of the public policy of the State of

Indiana.




                                             23
    Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 24 of 33 PageID #:24




91. FanDuel’s practice was a deceptive and unfair practice, and violative of the

IUDA.

92. Plaintiff and the Class have been damaged as a result of this pattern and practice

as they have made and lost wagers they would not have made had they known the

truthful, actual time remaining in the given live sporting event or, in the alternative,

they would have wagered on the “Over” and won the wager rather than making and

losing the “Under” wager.

                                      COUNT VI

      Violations of the Iowa Consumer Fraud Act, Iowa Code, § 714.16, et seq.


93. Plaintiff repeats and realleges Paragraphs 1 through 46 above as Paragraph 93

of Count VI.

94. Plaintiff brings this claim on his own behalf and on behalf of the Multi-State Class

and the Iowa Class for a violation of the Iowa Consumer Fraud Act, § 714.16, et seq.

(“ICF Act”).

95. The ICF Act prohibits unfair or deceptive conduct in the course of a trade or

business.

96. At all relevant times, FanDuel violated the ICF Act by knowingly providing data

to its membership regarding the time remaining in a given live sporting event,

purportedly real-time based, that was materially false, understated and/or

misleading.

97. FanDuel’s’ practice was a deceptive practice.

98. FanDuel’s pattern and practice was unfair.



                                          24
    Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 25 of 33 PageID #:25




99. FanDuel’s pattern and practice was violative of the public policy of the State of

Iowa.

100. FanDuel’s practice was a deceptive and unfair practice, and violative of the

ICF Act.

101. Plaintiff and the Class have been damaged as a direct and proximate result of

this pattern and practice as they have made and lost wagers they would not have

made had they known the actual time remaining in the given live sporting event or,

in the alternative, they would have wagered on the “Over” and won the wager rather

than making and losing the “Under” wager.




                                     COUNT VII

  Violations of the Colorado Consumer Protection Act, C.R.S.A. § 6-1-101, et seq.


102. Plaintiff repeats and realleges Paragraphs 1 through 46 above as Paragraph 102

of Count VII.

103. Plaintiff brings this claim on his own behalf and on behalf of the Multi-State

Class and the Colorado Class for a violation of the Colorado Consumer Protection Act,

C.R.S.A. § 6-1-101, et seq. (“CCPA”).

104. The CCPA prohibits unfair or deceptive conduct in the course of a trade or

business.

105. At all relevant times, FanDuel violated the CCPA by knowingly providing data

to its membership regarding the time remaining in a given live sporting event,



                                          25
    Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 26 of 33 PageID #:26




purportedly real-time based, that was materially false, understated and/or

misleading.

106. The pattern and practice of FanDuel was violative of the public policy of the

State of Colorado.

107. FanDuel’s practice was a deceptive and unfair practice, and violative of the

CCPA.

108. Plaintiff and the Class have been damaged as a direct and proximate result of

this pattern and practice as they have made and lost wagers they would not have

made had they known the actual time remaining in the given live sporting event or,

in the alternative, they would have wagered on the “Over” and won the wager rather

than making and losing the “Under” wager.


                                    COUNT VIII

              Violations of the Tennessee Consumer Protection Act, § 47-18-101, et
              seq.,

109. Plaintiff repeats and realleges Paragraphs 1 through 46 above as Paragraph 109

of Count VIII.

110. Plaintiff brings this claim on his own behalf and on behalf of the Multi-State

Class and the Tennessee Class for a violation of the Tennessee Consumer Protection

Act (“TCPA”).

111. The TCPA prohibits unfair or deceptive conduct in the course of a trade or

business.




                                         26
    Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 27 of 33 PageID #:27




112. At all relevant times, FanDuel violated the TCPA by knowingly providing data

to its membership regarding the time remaining in a given live sporting event,

purportedly real-time based, that was materially false, understated and/or

misleading.

113. FanDuel’s’ practice was a deceptive practice.

114. FanDuel’s pattern and practice was unfair.

115. FanDuel’s pattern and practice was violative of the public policy of the State of

Tennessee.

116. FanDuel’s practice was a deceptive and unfair practice, and violative of the

TCPA.

117. Plaintiff and the Class have been damaged as a direct and proximate result of

this pattern and practice as they have made and lost wagers they would not have

made had they known the actual time remaining in the given live sporting event or,

in the alternative, they would have wagered on the “Over” and won the wager rather

than making and losing the “Under” wager.

                                     COUNT IX

              Violations of the Virginia Consumer Protection Act of 1977
                                VA ST § 59.1-196, et seq.

118. Plaintiff repeats and realleges Paragraphs 1 through 46 above as Paragraph

118 of Count IX.

119. Plaintiff brings this claim on his own behalf and on behalf of the Multi-State

Class and the Virginia Class for a violation of the Virginia Consumer Protection Act

of 1977, VA ST § 59.1-196, et seq. (“VCPA”).



                                          27
    Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 28 of 33 PageID #:28




120. The VCPA prohibits unfair or deceptive conduct in the course of a trade or

business.

121. At all relevant times, FanDuel violated the VCPA by knowingly providing data

to its membership regarding the time remaining in a given sporting event,

purportedly real-time based, that was materially false, understated and/or

misleading.

122. FanDuel’s’ practice was a deceptive practice.

123. FanDuel’s pattern and practice was unfair.

124. FanDuel’s Pattern and practice was violative of the public policy of the State of

Virginia.

125. FanDuel’s practice was a deceptive and unfair practice, and violative of the

VCPA.

126. Plaintiff and the Class have been damaged as a direct and proximate result of

this pattern and practice as they have made and lost wagers they would not have

made had they known the actual time remaining in the given live sporting event or,

in the alternative, they would have wagered on the “Over” and won the wager rather

than making and losing the “Under” wager.

                                      COUNT X

        Violations of the Michigan Consumer Protection Act, § 445.901, et seq.

127. Plaintiff repeats and realleges Paragraphs 1 through 46 above as Paragraph 127

of Count X.




                                          28
    Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 29 of 33 PageID #:29




128. Plaintiff brings this claim on his own behalf and on behalf of the Multi-State

Class and the Michigan Class for a violation of the Michigan Consumer Protection

Act, § 445.901, et seq., (“MCPA”).

129. The MCPA prohibits unfair or deceptive conduct in the course of a trade or

business.

130. At all relevant times, FanDuel violated the MCPA by knowingly providing

data to its membership regarding the time remaining in a given sporting event,

purportedly real-time based, that was materially false, understated and/or

misleading.

131. FanDuel’s’ practice was a deceptive practice.

132. FanDuel’s pattern and practice was unfair.

133. FanDuel’s pattern and practice was violative of the public policy of the State of

Michigan.

134. FanDuel’s practice was a deceptive and unfair practice, and violative of the

MCPA.

135. Plaintiff and the Class have been damaged as a direct and proximate result of

this pattern and practice as they have made and lost wagers they would not have

made had they known the actual time remaining in the given live sporting event or,

in the alternative, they would have wagered on the “Over” and won the wager rather

than making and losing the “Under” wager.




                                          29
    Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 30 of 33 PageID #:30




                                     COUNT XI

                                 Breach of Contract

136. Plaintiff repeats and realleges Paragraphs 1 through 46 above as Paragraph

136 of Count XI.

137. By downloading the App and trading platform and agreeing to pay a fee for each

wager made, FanDuel and Plaintiff (and the putative Class members) entered into a

contract.

138. Pursuant to that contract, FanDuel agreed to provide truthful, accurate real-

time information regarding the live sporting events available for wagering on its

platform.

139. FanDuel breached that contract when it failed to provide accurate real-time

trading information on its platform, as alleged herein.

140. As a direct and proximate result, Plaintiff was injured as alleged herein as well

as having paid a fee for the services provided by FanDuel that it ought not have paid.

141. Plaintiff has performed all duties and obligations required on his part.

                                     COUNT XII

                                 Unjust Enrichment


142. Plaintiff repeats and realleges Paragraphs 1 through 46 above as Paragraph

142 of Count XII.

143. Plaintiff and the Class have been damaged as a direct and proximate result of

this pattern and practice as they have made, and lost wagers they would not have

made had they known the truthful, actual time remaining in the given live sporting



                                          30
    Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 31 of 33 PageID #:31




event or, in the alternative, they would have wagered on the “Over” and won the

wager rather than making and losing the “Under” wager.

144. As a result of its unlawful conduct described above, FanDuel has and will

continue to be unjustly enriched to the detriment of Plaintiff and Class members.

145. FanDuel has profited immensely by providing wagering guidance to Plaintiff

and the Class which was false as alleged herein.

146. These profits were a benefit conferred upon FanDuel by Plaintiff and the Class

members when they paid a fee for each wager they lost.

147. FanDuel will be unjustly enriched if it is allowed to retain these illegal profits,

and Plaintiff, and each Class member, is entitled to recover the amount by which

FanDuel was unjustly enriched at their expense.

      WHEREFORE, Plaintiff, individually, and on behalf of the Multi-State Class

and the State Classes, respectfully requests that the Court grant certification of the

proposed Multi-State Class and State Classes, including the designation of Plaintiff

as the named representative of the Multi-State Class and his respective State Class,

the appointment of the undersigned as Class Counsel, and the designation of any

appropriate issue classes and/or subclasses, under the applicable provisions of Fed.

R. Civ. P. 23, and that the Court enter judgment in Plaintiff’s favor, and in favor of

all of those who are similarly situated, and against Defendant, BETFAIR

INTERACTIVE US, LLC, d/b/a FANDUEL SPORTSBOOK, as follows:

   A. Injunctive and other equitable relief as is necessary to protect the interests of

      Plaintiff and the Class Members, including but not limited to an order




                                          31
Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 32 of 33 PageID #:32




   prohibiting FanDuel from engaging in the wrongful, unlawful, unfair and

   deceptive acts as described herein;

B. An award of compensatory, consequential, and general damages, including

   nominal damages, as allowed by law in an amount to be determined;

C. An award of statutory and punitive damages, as allowed in an amount to be

   determined;

D. An award of restitution or disgorgement of profits and fees paid, in an amount

   to be determined;

E. An award of attorneys’ fees, costs, and litigation expenses, as allowed by law;

F. Prejudgment interest on all amounts awarded; and

G. Such other and further relief as the Court may deem just and proper under

   the circumstances.

   Respectfully submitted,

   ANDREW B. MELNICK,
   Plaintiff

   By:/s/ Daniel J. Voelker
   One of His Attorneys

   Daniel J. Voelker, Esq. (6189578)
   Voelker Litigation Group
   33 N. Dearborn Street
   Suite 1000
   Chicago, Illinois 60602
   312.870.5430
   312.254.7666
   dvoelker@voelkerlitigationgroup.com




                                         32
Case: 1:21-cv-01178 Document #: 1 Filed: 03/02/21 Page 33 of 33 PageID #:33




  Randall B. Gold, Esq. (6190918)
  FOX & FOX, S.C.
  111 E. Upper Wacker Drive
  Suite 2600
  Chicago, Illinois 60601
  608-258-9588
  rgoldlaw@aol.com

  March 2, 2021




                                    33
